   Case 1:14-cv-07694-LJL-JLC Document 198-1 Filed 02/15/20 Page 1 of 6
KING7 - 000851




                                                          KING7 - 000851
   Case 1:14-cv-07694-LJL-JLC Document 198-1 Filed 02/15/20 Page 2 of 6
KING7 - 000852




                                                          KING7 - 000852
   Case 1:14-cv-07694-LJL-JLC Document 198-1 Filed 02/15/20 Page 3 of 6
KING7 - 000853




                                                          KING7 - 000853
   Case 1:14-cv-07694-LJL-JLC Document 198-1 Filed 02/15/20 Page 4 of 6
KING7 - 000854




                                                          KING7 - 000854
                 Case 1:14-cv-07694-LJL-JLC Document 198-1 Filed 02/15/20 Page 5 of 6
KING7 - 000857




                                                                                        KING7 - 000857
                 Case 1:14-cv-07694-LJL-JLC Document 198-1 Filed 02/15/20 Page 6 of 6
KING7 - 000879




                                                                                        KING7 - 000879
